DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (drawn to methods of determining gestational age) in the reply filed on 10/14/2022 is acknowledged. In addition, Applicant has elected the placental protein, PAPP-A (Pregnancy Associated Plasma Protein A).
Claims 12, 18, 42 and 75 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2022.
Claims 5, 6, 13, 19, 20, 24-27, 29, 31, 37-41, 48, 49, 52, 59 and 70 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) in the Application Data Sheet (ADS—p. 3) and the first paragraph of the instant specification is acknowledged. No foreign priority claims are made (see p. 3 of the ADS). Under the AIA , the effective filing date of a claimed invention is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed nonprovisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Based on the information given by Applicant and an inspection of the prior application, the examiner has concluded that the subject matter defined in the instant claims is supported by the disclosure in provisional application serial no. 62/857,746 because the claimed invention is disclosed in said application. The priority date of claims 5, 6, 13, 19, 20, 24-27, 29, 31, 37-41, 48, 49, 52, 59 and 70 of the instant application is deemed to be 05/05/2019.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5, 6, 13, 19, 20, 24-27, 29, 31, 37-41, 48, 49, 52, 59 and 70 are rejected under 35 U.S.C. 101 the claimed invention is directed to a judicial exception without significantly more. Claim 5 is drawn to a method for performing prenatal care or clinical treatment on a pregnant subject that has been selected for prenatal care. The selection comprises determining if the patient’s gestational age is less than or greater than a “predetermined GA cut-point”, which is defined in the claim “a timepoint between at or about 5 weeks and at or about 40 weeks”. The “GA” in this context is interpreted as meaning a standard gestational age based upon last known menstrual period or ultrasound, against which the patient’s actual gestational age is determined. The determination is based upon the measured values of one or more placental proteins from the patient’s whole blood or serum and the comparison to a “predetermined threshold level” in which the patient’s gestational age is determined to be less than the predetermined GA cut-point if the measured concentration of each of the one or more placental proteins is lower than the predetermined threshold level. Similarly, the patient’s gestational age is deemed to be greater or equal to the predetermined GA cut-point if the measured concentration of each of the one or more placental proteins is higher than or equal to the predetermined threshold level. Claim 6 recites that the assay for determining the placental protein(s) is an immunoassay and claim 13 recites the elected pregnancy associated plasma protein A or PAPP-A protein is the placental protein.
Claims 19, 24, 25 and 27 recite that the GA cut-points are as follows:
Claim
Cut-point
19 (depends on claim 5)
~5-~20 weeks
24 (depends on claim 5)
~64-~140 days
25 (depends on claim 24)
~70 days
27 (depends on claim 5)
~70-~140 days


Claims 20, 26, 29 and 31 recite that the PAPP-A predetermined threshold values are as follows:
Claim
Predetermined Threshold Values
20 (depends on claim 5)
~3ng/mL-~130ng/mL
26 (depends on claim 24)
~3ng/mL-~10ng/mL
29 (depends on claim 27)
~10ng/mL-~70ng/mL
31 (depends on claim 27)
~60ng/mL-~130ng/mL


Claim 37 recites that the prenatal care or prenatal clinical treatment is selected from:
a medical abortion or early aspiration
a test for a chromosomal abnormality or a test that involves amniocentesis;
a glucose tolerance test;
a decision about the risk of embryotoxicity

Claims 38-41 recite each one of these prenatal care/clinical treatments (1)-(4), respectively.
	Independent claim 48 recites a method for performing a prenatal care or prenatal clinical treatment on a pregnant subject selected based on the gestational age of the pregnancy, wherein the gestational age of the pregnancy is predicted based on a measured concentration of each of one or more placental proteins from a whole blood or serum sample and wherein the predicting comprises providing the concentration of each of the one or more placental proteins from the sample as input to a process that uses the concentration of each of the one or more placental proteins from the sample as a continuous predictor of gestational age. Claim 49 recites that the measurement of the placental proteins is carried out via immunoassay; claim 48 recites that the recited process comprises a regression model using gestational ages and placental protein concentrations and claim 59 recites that the placental protein is the elected PAPP-A. Finally, claim 70 recites that the prenatal care or prenatal clinical treatment is selected from:
a medical abortion or early aspiration
a test for a chromosomal abnormality or a test that involves amniocentesis;
a glucose tolerance test;
a decision about the risk of embryotoxicity;
a clinical examination;
a vaccination;
a risk assessment;
a fetal assessment;
a blood assay;
a urine assay;
vitamin supplementation;
a test for disease;
education or counseling

In summary, the claims are drawn to processes (see Step 1 of the Revised Guidelines). 
	The first prong of the two-prong inquiry for determining whether a claim recites an abstract idea is to consider whether it is directed to a law of nature, a natural phenomenon or an abstract idea (judicially recognized exceptions—see prong one of Step 2A of the Revised Guidelines). The mental process recited in claim 5 and its dependents is the “determining” step involving a decision about whether the measured concentration of the placental protein (PAPP-A) is less than or greater than/equal to the predetermined threshold level, which encompasses looking at and evaluating data. The determining step represents a decision or mental step, similar to comparing information regarding a sample or test subject to a control or target data (see Univ. of Utah Research Found, v. Ambry Genetics Corp., 113 USPQ2d 1241 (Fed. Cir. 2014), or diagnosing an abnormal condition by performing clinical tests and thinking about the results (see In re Grams, 12 USPQ2d 1824 (Fed. Cir. 1989). Similarly, claim 48 and its dependents recite a decision step in which the prediction is carried out using a process comprising a regression model, in other words an algorithm. In summary, the judicial exceptions are the steps of determining the patient’s gestational age and performing an algorithm and the answer to prong one Step 2A is yes.
The second prong of Step 2A is to consider whether the claim recites additional elements that integrate the judicial exception into a practical application. Claim 5 and its dependents recite the “measured concentration of each of one or more placental proteins”, which suggests that the measurement took place sometime in the past and that the skilled artisan is merely reading the results and deciding whether the patient’s gestational age is less than or greater than/equal to a predetermined GA cut-point. Claim 48 and its dependents recite that the process of making this decision about the patient’s gestational age involves a regression model or algorithm. These steps encompass data gathering. See Fair Warning IP, LLC v. Iatric Systems (paragraph bridging pages 5-6):
We have explained that the “realm of abstract ideas” includes “collecting information, including when limited to particular content.” Elec. Power Grp., LLC v. Alstrom S.A., No. 15-1778, 2016 WL 4073318, at *3 (Fed. Cir. Aug. 6 1, 2016) (collecting cases). We have also “treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.” Id. And we have found that “merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis.” Id.

In the instant case, the claims are directed to a combination of abstract-idea categories. As noted above, the determining step reads upon deciding the patient’s gestational age from already gathered data. The further step of analyzing the information gathered to perform a selection for treatment is still just analyzing data by steps akin to mental processes and by mathematical algorithms and then presenting the results of the analysis. Finally, the claims recite treatment, however, in the case of claim 5 and its dependents, treatment is only required in the case where the patient’s gestational age is determined to be less than a predetermined GA cut-point. This is similarly implied in claim 48 and its dependents. Further, all of the claims encompass treatments that are not particular and do not integrate the mental steps into a practical application. For example, making a decision about embryotoxicity, conducting a risk or fetal assessment, vaccination, vitamin supplementation, testing, education or counseling, etc. are general treatments common to all pregnancies. The answer to prong two of Step 2A is no.
	The final step in the consideration of whether a clam is patent eligible is to consider whether there are additional elements in the claims that amount to significantly more than the judicial exception (see Step 2B of the Revised Guidelines). The issue regarding the lack of particularity of treating the subjects was discussed in the preceding paragraph and is applicable herein. Insomuch as the claims may require measurement of placental proteins, the claims merely recite “an immunoassay”. Immunoassays for measuring proteins were well-understood, routine and conventional in the art. For example, the instant specification recites that PAPPA immunoassays were well-known in the art and include commercial assays and kits (see p. 32, paragraph [0107]). The immunoassays are not sufficient to transform the claims because they are simply appending well-understood, routine and conventional activities previously known to the industry and specified at a high level of generality to the judicial exception. The answer to Step 2B is no.
For the reasons outlined above with respect to Steps 2A (prongs one and two) and 2B, the judicial exceptions are not integrated into a practical application and the claims do not patent-eligible subject matter.
	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 6, 13, 19, 20, 24-27, 29, 31, 37-41, 48, 49, 52, 59 and 70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
	The claims encompass using a placental protein to determine the gestational age of a patient. The instant specification shows results for a single undisclosed assay for each of the encompassed placental proteins, but there are many commercially available assays for measuring placental proteins, and the cut-points and threshold levels for each of the assays would have to be determined. The post-filing art of Buhimschi et al. (JALM, 2021; 06:06: 1517-1532—on IDS filed 10/14/2022) discloses that “PAPP-A correlated strongly with GA despite differences in immunoassay formats”, however, the authors caution: (p. 1529, left column, last paragraph):
While many PAPP-A immunoassays are currently commercialized, they vary in format, antibody affinity, and clonality. Although serum PAPPA levels correlate well with GA irrespective of assay, each generated remarkably different absolute PAPP-A concentrations. While conversion to mIU/L brings the values closer, the conversion formula alone does not suffice to obtain equivalence among assays and therefore we believe different cut-point values are required for each individual assay.

Buhimschi et al. conclude that two years after the effective filing date, developing a calibrated PAPP-A point-of-care method was still to be undertaken:
However, for optimal integration in clinical workflow it will be essential to develop an affordable point-of-care lateral flow immunoassay for PAPP-AþproMBP that is user-centric and expressly calibrated, and embodied for this indication.

Further, the Letter to Editor by Johnson et al. (The Journal of Applied Laboratory Medicine, Volume 7, July 2022; 1000-1002; https://doi.org/10.1093/jalm/jfac020) states (see p. 1001 and accompanying Figure 1):
The large inter-individual variability of PAPP-A results across GAs [gestatonal ages] demonstrates that it is impossible to accurately determine GA based on PAPP-A results alone, and equally impossible to accurately establish a single PAPP-A cutoff for a given GA. These data demonstrate that large numbers of patient results are required to observe the degree of variability in PAPP-A concentrations across GA.

Due to the large quantity of experimentation necessary to determine the cut-points and threshold values for placental proteins in assays developed and not yet developed, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex and unpredictable nature of the invention evidenced by the “large inter-individual variability of PAPP-A results across gestational ages”, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649